Title: Vergennes and the American Commissioners: An Exchange of Declarations, 1 September 1778
From: Vergennes, Charles Gravier, comte de,American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: 


On August 3 the commissioners finally received the anticipated permission to delete articles 11 and 12 from the Treaty of Amity and Commerce. Vergennes’ undersecretary drafted both a French and an American declaration to serve the purpose (documents I and II); Franklin then prepared an English translation of the latter (document III). For some reason, however, the formal exchange of declarations did not occur until November.
 
I.
A Velles [Versailles] le ler jour du mois ler. de 7bre.1778.
Le Congrès-général des Etats unis de L’Amérique septentrionale ayant representé au Roi que l’exécution de l’article 11. du traité d’amitié et de commerce signé le 6 du mois de fevrier dernier pourroit entrainer des inconvénients après soi, et ayant desiré en conséquence que cet article demeurat suprimé, consentant en échange que l’article 12. soit également regardé comme non avenu, S.M. [Sa Majesté] pour donner aux Etatsunis de l’Amérique Septentrionale une nouvelle preuve de son affection ainsi que de son desir de consolider l’union et la bonne correspondance établies entre les deuxs Etats, a bien voulu avoir égard à leurs representations; en conséquence S.M. a déclaré et déclare par les presentes qu’elle consent à la suppression des articles 11. et 12. susmentionés, et que son intention est qu’ils soient regardés comme n’ayant jamais été compris dans le Traité signé le 6 fevr. dernier.
 
II.
Declaration
[on or after September 1, 1778]
Le Roi Très-chrêtien ayant bien voulu avoir égard aux representations que lui a faites le Congrès-général de l’Amerique Septentrionale relativement à l’article 11. du traité de commerce signé le 6. fev. de la presente année, et S.M. ayant consenti en conséquence que le dit article demeurât supprimé a condition que l’article 12. du même traité fut également regardé comme non-avenu; Le Congrès général a declaré de son coté et declare qu’il consent à la suppression des articles 11. et 12. susmentionnés, et que son intention est qu’ils soient regardés comme n’ayant jamais été compris dans le traité signe le 6 fev. dernier.
  
III.
Declaration
[after September 1, 1778]
The most Christian King having been pleased to regard the Representation made to him by the general Congress of North America, relating to the 11th Article of the Treaty of Commerce signed the 6th of February in the present Year, and his Majesty having therefore consented that the said Article should be suppress’d, on condition that the 12th Article of the same Treaty be equally regarded as of none Effect. The abovesaid general Congress hath declared on their part, and do declare, that they consent to the Suppression of the Eleventh and Twelfth Articles of the abovementioned Treaty, and that their Intention is that these Articles be regarded as having never been comprised in the Treaty signed the 6th of February. In faith whereof, &c.
